Citation Nr: 0802530	
Decision Date: 01/23/08    Archive Date: 01/30/08

DOCKET NO.  04-16 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence was received to reopen a 
claim for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1971 to November 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in December 2006.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  In a November 1990 rating decision the RO denied service 
connection for asthma as the evidence did not show that the 
veteran's pre-existing asthma had been aggravated by his 
active service; the veteran did not perfect an appeal of that 
decision, and that determination has become final.

3.  Evidence added to the record since the November 1990 
rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has not been received and a claim 
of entitlement to service connection for asthma may not be 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in June 2003 and January 2007.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim, 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the appellant in January 2007 that fully addressed all 
notice elements, including those required by Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The letter informed the 
appellant of the requirements regarding new and material 
evidence necessary to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the RO.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in July 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The notice requirements 
pertinent to the issues addressed in this decision have been 
met and all identified and authorized records relevant to 
this matter have been requested or obtained.  Because of the 
decision in this case, any deficiency in the initial notice 
to the veteran of the duty to notify and duty to assist in 
claims involving a disability rating and an effective date 
for the award of benefits is harmless error.
The Board finds the notice requirements pertinent to the 
issue addressed in this decision have been met and that all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Adequate opportunities to 
submit evidence and request assistance have been provided.  
The Board also finds the available medical evidence is 
sufficient for an adequate determination.  Further attempts 
to obtain additional evidence would be futile.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, .  
Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) 
and Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



Factual Background and Analysis

In a November 1990 rating decision, the RO denied entitlement 
to service connection for asthma.  The evidence of record at 
the time of that decision included service treatment records, 
including an enlistment physical examination in which it was 
noted that the veteran had been treated for asthma since an 
early age.  service treatment records indicate treatment for 
wheezing in August and October 1971 and in January 1972.  It 
was determined that he was allergic to grasses and leaves, 
and was placed on permanent profile to avoid duties requiring 
exposure to those allergens.  He was separated from service 
due to an unrelated disorder.  The November 1990 rating 
action noted, in essence, that the disorder pre-existed 
service, and there was no evidence of aggravation during 
active service.  The veteran did not perfect an appeal, and 
the decision became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.104 (2007).

The evidence received since the November 1990 rating decision 
includes private medical records from March 2003 to June 2003 
and VA outpatient records from January 2003 to April 2007.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the 
November 1990 rating decision is not new, and is either 
cumulative or redundant of the evidence of record or does not 
raise a reasonable possibility of substantiating the claim.  
The evidence added to the record does not include competent 
evidence which demonstrates that the veteran's pre-existing 
asthma was aggravated in service which was the basis for the 
prior determination.  The medical reports merely reflect the 
veteran's current condition, are redundant of the evidence 
previously considered, and do not raise a reasonable 
possibility of substantiating the claim.  

There is no question that the veteran currently suffers from 
asthma.  Unfortunately, the evidence submitted since the 
November 1990 denial does not competently show that his pre-
existing asthma was aggravated during his active service.  
The Board notes that a letter from C.L., N.P. dated June 2003 
stated in pertinent part, "I do not know for certain if his 
military service was a direct cause of his worsening asthma, 
but it is certainly a possibility."  The Court has 
previously held that the Justus v. Principi, 3 Vet. App. 510 
(1992) "presumption of credibility" does not "arise" or 
apply to a physician's statement relating the veteran's 
current disability to service where the opinion was based 
upon a history related by the veteran which had been 
previously considered and rejected in a prior, final RO 
opinion.  See Reonal v. Brown, 5 Vet. App. 458 (1993); see 
also Elkins v. Brown, 5 Vet. App. 474 (1993).  The Board 
observes that C.L. did not have access to the veteran's 
service medical records and based her opinion on a history 
related by the veteran which had been previously considered 
and rejected in the November 1990 RO opinion.  As C.L. based 
her opinion on the veteran's recitation of his history, her 
opinion concerning the aggravation of the veteran's asthma 
during his service cannot be considered credible and does not 
raise a reasonable possibility of substantiating the claim.

As the information provided in support of the application to 
reopen the claim does not include new and material evidence, 
the appeal must be denied.


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for arthritis; the 
appeal is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


